DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 03/05/2021, is acknowledged. Applicant's amendment of claims 1-3 filed in “Claims” filed on 03/05/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 1-3 and 5-20 pending for prosecution, wherein claims 8-20 have been withdrawn from consideration, and claims 1-3 and 5-7 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a phone call with Attorney Deidra Ritcherson Reg. No: 55,574 on 03/11/2021.
In view of the above, this office action considers claims 5 and 7-9 presented for examination.
i. Claim 1 has been amended. 
ii. Claim 1 has been amended, and the whole claim after this amendment will read as follows:
1.	(Examiner Amended) A device, comprising: 
an interconnect material layer having an opening forming a first side of the interconnect material layer and a second side of the interconnect material layer and comprising a barrier liner that is discontinuous and coupled to sidewalls of the opening and wherein the barrier liner covers a bottom surface of the opening, 
wherein, on the sidewalls, which are substantially parallel to one another, the barrier liner is discontinuous and formed as a plurality of semi-spherical portions spaced apart from one another such that one or more sections along the sidewalls fail to include the barrier liner, and wherein, across the bottom surface of the opening, between the two sidewalls, the barrier liner is continuous and formed as substantially flat portions; 
a second barrier layer that provides a continuous coating over a first portion of the barrier liner that is discontinuous over the sidewalls, and a second portion of the barrier liner that is continuous across the bottom surface of the opening, 
a seed enhancement liner coupled to and covering a first portion of the second barrier layer, thereby facilitating at least one of improved dimensional continuity or electrical conductivity of the seed enhancement liner,
wherein the barrier liner is directly connected to and between the seed enhancement liner and the interconnect material layer, and wherein the seed enhancement liner is directly connected to and between an interconnect metallic liner 
a cap layer formed as a continuous substantially flat layer across a top of:
the first side of the interconnect material layer, the second side of the interconnect material layer, the first portion of the barrier liner 
iii. Claims Cancellation: This application is in condition for allowance except for the presence of claims 8-20, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 08/14/2019.  Accordingly, claims 8-20 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-3 and 5-7 presented for examination.

Reason for Allowances
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “teach a seed enhancement liner coupled to and covering a first portion of the second barrier layer, thereby facilitating at least one of improved dimensional continuity or electrical conductivity of the seed enhancement liner, wherein the barrier liner is directly connected to and between the seed enhancement liner and the interconnect material layer, and wherein the seed enhancement liner is directly connected to and between an interconnect metallic liner liner 
Claims 2-3 and 5-7, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Ryan et al. (US 20140246775 A1; hereinafter Ryan) “METHODS OF FORMING NON-CONTINUOUS CONDUCTIVE LAYERS FOR CONDUCTIVE STRUCTURES ON AN INTEGRATED CIRCUIT PRODUCT”.
Uzoh (US 20020047206 A1; hereinafter Uzoh) “WIRING STRUCTURES CONTAINING INTERCONNECTED METAL AND WIRING LEVELS INCLUDING A CONTINOUS, SINGLE CRYSTALLINE OR POLYCRYSTALLINE CONDUCTIVE MATERIAL HAVING ONE OR MORE TWIN BOUNDARIES”.	
Matsumoto (US 20050048767 A1; hereinafter Matsumoto) “Method for fabricating electronic device”.
Prior Art Ryan teaches manufacture of sophisticated semiconductor devices, and, more specifically, to various methods of forming non-continuous conductive layers for conductive structures formed on an integrated circuit product and the resulting structures ([0002]), wherein (Fig. 2A+; [0020+]) a non-continuous layer comprised of a plurality of spaced-apart conductive structures on the layer of insulating material in the trench/via, wherein portions of the layer of insulating material not covered by the plurality of spaced-apart conductive structures remain exposed, forming at least one barrier layer on the non-continuous layer, wherein the barrier layer contacts the spaced-apart conductive structures and the exposed portions of the layer of insulating material, forming at least one liner layer above the barrier layer, and forming a conductive structure in the trench/via above the liner layer. But, Prior Art Ryan does not expressly teach a seed enhancement liner coupled to and covering a first portion of the second barrier layer, thereby facilitating at least one of improved dimensional continuity or electrical conductivity of the seed enhancement liner, wherein the barrier liner is directly connected to and between the seed enhancement liner and the interconnect material layer, and wherein the seed enhancement liner is directly connected to and between an interconnect metallic liner liner 
Prior Art Uzoh teaches an electronic device containing two or more metal levels and two or more via levels, wherein each metal level is separated by a via level and said levels are interconnected by a continuous, single crystalline or polycrystalline conductive material ([Claim 23]), wherein (Fig. 6C; [0036+]) a liner, another line, and discontinuous liners are on the sidewalls of a via, where another liner is the same as liner, and suitable materials for liner, another liner, and discontinuous liners are the same, where liner is a continuous liner covering the bottom of trench. But, Prior Art Uzoh does not expressly teach a seed enhancement liner coupled to and covering a first portion of the second barrier layer, thereby facilitating at least one of improved dimensional continuity or electrical conductivity of the seed enhancement liner, wherein the barrier liner is directly connected to and between the seed enhancement liner and the interconnect material layer, and wherein the seed enhancement liner is directly connected to and between an interconnect metallic liner liner 
Prior Art Matsumoto teaches an electronic device ([Abstract]), wherein (Fig. 1A+; [0065+]) a second insulating film with an opening, a discontinuous barrier layer formed as different deposits, copper film as a seed layer formed on the discontinuous barrier layer formed as different deposits, and a copper film is filled in the connection hole. But, Prior Art Matsumoto does not expressly teach a seed enhancement liner coupled to and covering a first portion of the second barrier layer, thereby facilitating at least one of improved dimensional continuity or electrical conductivity of the seed enhancement liner, wherein the barrier liner is directly connected to and between the seed enhancement liner and the interconnect material layer, and wherein the seed enhancement liner is directly connected to and between an interconnect metallic liner liner 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898